ORDER This matter came before this Court on December 17, 1986, after an evidentiary hearing on an Order to Show Cause why the probation of attorney Esteban A. Martinez should not be revoked and the deferred sanction of suspension imposed. The Court has reviewed the transcripts and exhibits from that hearing and has heard the arguments of counsel. We adopt the findings and conclusions of the hearing officer and, with slight modification, his recommendation that the probation of Martinez be revoked and suspension imposed. The evidence in the record shows that Martinez has failed to fully cooperate with his supervisor and to comply with other provisions of this Court’s previous order of probation. While there has been no showing that Martinez’s failure to abide by the conditions of his probation was in any way malicious or fraudulent, his failure to fulfill his obligations as an attorney on probation gives us no choice but to revoke the probation at this time. IT IS THEREFORE ORDERED that the probation of Esteban A. Martinez is revoked and that he is suspended from the practice of law for a period of six (6) months pursuant to NMSA 1978, Rules Governing Discipline, Rule 11(a)(2) (Repl. Pamp.1985) commencing on December 17, 1986. He will not be readmitted until June 17, 1987, and then only upon a showing that all restitution and costs assessed against him in connection with this hearing and his previous hearing have been paid. IT IS FURTHER ORDERED that upon readmission Martinez will be supervised for an additional period of six (6) months by a licensed attorney from Las Vegas, New Mexico, to be appointed at that time by the Honorable Leon Karelitz, District Judge for the Eight Judicial District. Martinez shall comply with all directions of that supervisor or be subject to an additional six (6) months period of suspension. IT IS FURTHER ORDERED that Martinez shall file with this Court on or before January 31, 1987, evidence of his compliance with all of the requirements of NMSA 1978, Rules Governing Discipline, Rule 17 (Repl.Pamp.1985). IT IS FURTHER ORDERED that the Clerk of the Supreme Court strike the name of Esteban A. Martinez from the roll of those persons permitted to practice law in New Mexico and that this Order be published in the State Bar of New Mexico News and Views and in the New Mexico Reports. Costs of this proceeding in the amount of $458.90 are hereby assessed against Martinez, and this amount (as well as the $394.09 previously assessed) shall be paid by him to the Disciplinary Board on or before June 17, 1987, if he wishes to be readmitted to the practice of law at that time. IT IS SO ORDERED. COST BILL Simon S. Romero, Jr. Attempted Service of Order to Show Cause on Martinez $ 5.00 U.S. Postal Service Certified mailing of Order to Show Cause of Martinez 3.06 Patrick Casey, Esq. Witness fee 65.00 Manuel M. Chavez Witness fee and mileage reimbursement $ 93.16 Patricia Tiernam Witness fee and mileage reimbursement 106.36 Ofelia Montoya Witness fee and mileage reimbursement 93.16 TOTAL 458.90